Exhibit 10.1

 

FIFTH AMENDMENT TO Loan AND SECURITY AGREEMENT

 

THIS FIFTH AMENDMENT TO Loan AND SECURITY AGREEMENT (this “Amendment”) is made
and entered into as of December 21, 2012, by and among INTRICON CORPORATION, a
Pennsylvania corporation, INTRICON, INC. (formerly known as Resistance
Technology, Inc.), a Minnesota corporation, INTRICON TIBBETTS CORPORATION
(formerly known as TI Acquisition Corporation), a Maine corporation, and
INTRICON DATRIX CORPORATION (formerly known as Jon Barron, Inc.) (d/b/a Datrix),
a California corporation (each, a “Borrower”; collectively, the “Borrowers”),
and THE PRIVATEBANK AND TRUST COMPANY, an Illinois banking corporation (the
“Bank”).

RECITALS:

A.                  The Borrowers and the Bank are parties to a certain Loan and
Security Agreement dated as of August 13, 2009, as amended by a First Amendment
dated as of March 12, 2010, as further amended by a Second Amendment dated as of
August 12, 2011, as further amended by a Third Amendment dated as of March 1,
2012 and as further amended by a Fourth Amendment dated as of August 6, 2012 (as
so amended, the “Loan Agreement”). All capitalized terms not otherwise defined
herein shall have the meanings given to them in the Loan Agreement.

B.                  The Borrowers have requested that the Bank amend certain
provisions of the Loan Agreement, and the Bank has agreed to so amend the Loan
Agreement upon the terms and subject to the conditions set forth in this
Amendment.

AGREEMENTS:

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
nature, receipt and sufficiency of which are hereby acknowledged, the parties
hereto hereby agree as follows:

Section 1.                      Delivery of Documents. At or prior to the
execution of this Amendment, and as a condition precedent to the effectiveness
of this Amendment, the Borrowers shall have satisfied the following conditions
and delivered or caused to be delivered to the Bank the following documents each
dated such date and in form and substance satisfactory to the Bank and duly
executed by all appropriate parties:

(a)                 This Amendment, duly executed by the Borrowers.

(b)                 An Acknowledgment and Agreement Regarding Subordinated
Indebtedness, in substantially the form attached, duly executed by each holder
of Subordinated Debt.

(c)                 With respect to each Borrower, a copy of the resolutions of
the Board of Directors of such Borrower authorizing the execution, delivery and
performance of this Amendment certified as true and accurate by an officer of
such Borrower, along with a certificate of such officer which (i) certifies that
there has been no amendment to either the Articles of Incorporation or the
Bylaws of such Borrower since true and accurate copies of the same were last
delivered and certified to the Bank, and that said Articles of Incorporation or
the Bylaws remain in full force and effect as of the date of this Amendment,
(ii) identifies each officer of such Borrower authorized to execute this
Amendment and any other instrument or agreement executed by such Borrower in
connection with this Amendment, and (iii) sets forth specimen signatures of each
officer of such Borrower referred to above and identifies the office or offices
held by such officer.

 

 

 

(d)                 The Bank shall have received (i) an amendment fee in the
amount of $5,000, which fee shall be non-refundable when paid and wholly earned
when received; and (ii) reimbursement for its legal fees and other expenses as
described in Section 8 hereof.

(e)                 Such other documents or instruments as the Bank may
reasonably require.

Section 2.                      Amendments.

(a)                 Borrowing Base. The definition of “Borrowing Base Amount”
set forth in Section 1.1 of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:

“Borrowing Base Amount” shall mean:

(a)        an amount equal to eighty percent (80%) of the net amount (after
deduction of such reserves and allowances as the Bank deems proper and necessary
in the exercise of its commercially reasonable judgment) of all Eligible
Accounts of all Borrowers; plus

(b)        the lesser of (i) an amount equal to fifty percent (50%) of the lower
of cost or market value (after deduction of such reserves and allowances as the
Bank deems proper and necessary in the exercise of its commercially reasonable
judgment) of all Eligible Inventory of all Borrowers, and (ii) Three Million
Five Hundred Thousand and 00/100 Dollars ($3,500,000.00).

(b)                 Equipment Advance Rate. The definition of “Equipment Advance
Rate” set forth in Section 1.1 of the Loan Agreement is hereby deleted in its
entirety.

(c)                 Term Loan Definition. The definition of “Term Loan” set
forth in Section 1.1 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

“Term Loan” shall have the meaning set forth in Section 2.2 hereof.

(d)                 Term Loan Provisions. Subparts (a), (b) and (c) of Section
2.2 of the Loan Agreement are hereby amended and restated in their entirety to
read as follows:

“(a)        Term Loan. On or about August 13, 2009, in accordance with the terms
of this Agreement, the Bank made a term loan (the “Term Loan”) to the Borrowers
in the original principal amount of $3,500,000. On or about August 12, 2011, in
connection with the Second Amendment to this Agreement, the outstanding
principal balance of the Term Loan was increased to $4,000,000. As of December
20, 2012, the outstanding principal balance of the Term Loan was $2,750,000, and
on December 21, 2012, in connection with the Fifth Amendment to this Agreement,
the outstanding principal balance of the Term Loan was increased to $4,000,000.
The obligation of the Borrowers to pay the principal of, and interest on, the
Term Loan shall continue to be evidenced by the Term Note. The Term Loan shall
be used by the Borrowers solely for the purposes of (i) refinancing certain
Capital Expenditures and other expenses incurred prior to December 21, 2012 in
connection with Borrowers’ business relationship with United Healthcare and (ii)
to the extent of any excess proceeds of the Term Loan, financing their working
capital requirements and general corporate purposes. The Term Loan may be
prepaid in whole or in part at any time subject to Section 2.2(e), but shall be
due in full on the Term Loan Maturity Date, unless the credit extended under the
Term Loan is otherwise accelerated, terminated or extended as provided in this
Agreement.

 

- 2 -



 

 

(b)        Term Loan Interest and Payments. Except as otherwise provided in this
Section 2.2(b), the principal amount of the Term Loan outstanding from time to
time shall bear interest at the applicable Term Interest Rate. Accrued and
unpaid interest on that portion of the principal balance of the Term Loan
outstanding from time to time which is a Base Rate Loan, shall be due and
payable monthly, in arrears, commencing on December 31, 2012 and continuing on
the last day of each calendar month thereafter, and on the Term Loan Maturity
Date. Accrued and unpaid interest on those portions of the principal balance of
the Term Loan outstanding from time to time which are LIBOR Loans shall be
payable on the last Business Day of each Interest Period, commencing on the
first such date to occur after the date hereof, on the date of any principal
repayment of a LIBOR Loan and on the Term Loan Maturity Date. From and after
maturity, or after the occurrence and during the continuation of an Event of
Default, interest on the outstanding principal balance of the Term Loan, at the
option of the Bank, may accrue at the Default Rate and shall be payable upon
demand from the Bank.

(c)        Term Loan Principal Payments. The outstanding principal balance of
the Term Loan shall be repaid in equal quarterly installments of $250,000,
payable on the last day of each calendar quarter, commencing with the calendar
quarter ending December 31, 2012, and the remaining unpaid principal of the Term
Loan, together with all accrued and unpaid interest thereon, shall be due and
payable on the Term Loan Maturity Date. Principal amounts repaid on the Term
Note may not be borrowed again.”

(e)                 Compliance Certificate. Section 8.13 of the Loan Agreement
is hereby amended and restated in its entirety to read as follows:

“8.13        Covenant Compliance Certificate. The Borrowers shall,
contemporaneously with the furnishing of the annual and quarterly financial
statements pursuant to Sections 8.8(a) and 8.8(b), deliver to the Bank a duly
completed compliance certificate (in substantially the form attached hereto as
Exhibit 8.13), dated the date of such financial statements and certified as true
and correct by an appropriate officer of each Borrower, containing a computation
of each of the financial covenants set forth in Section 10 and stating that no
Borrower has become aware of any Event of Default or Unmatured Event of Default
that has occurred and is continuing or, if there is any such Event of Default or
Unmatured Event of Default describing it and the steps, if any, being taken to
cure it.”

(f)                  Financial Covenants. Section 10 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

“Section 10.        FINANCIAL COVENANTS.

10.1        [Intentionally omitted]

10.2        Funded Debt to EBITDA. As of each of the measurement dates set forth
in the chart below, the Borrowers and their respective consolidated Subsidiaries
shall maintain a ratio of (a) consolidated Funded Debt as of such date minus the
aggregate collected cash balance in Deposit Accounts of the Borrowers maintained
with the Bank as of such date to (b) consolidated EBITDA (the “Leverage Ratio”)
for the period of twelve (12) consecutive calendar months then-ended, of not
greater than the amount set forth opposite such measurement date in the chart
below:

Measurement Date Maximum Leverage Ratio December 31, 2012 3.00 to 1.00 March 31,
2013 3.25 to 1.00 June 30, 2013 3.25 to 1.00 September 30, 2013 3.25 to 1.00
December 31, 2013 and the last day of each calendar quarter ending thereafter
3.00 to 1.00

 

 

- 3 -



 

10.3        Fixed Charge Coverage. As of each of the measurement dates set forth
in the chart below, for the period of twelve (12) consecutive calendar months
then-ended, the Borrowers and their respective consolidated Subsidiaries shall
maintain a ratio (the “Fixed Charge Coverage Ratio”) of (a) the total of
consolidated EBITDA for such period, minus the sum of all income taxes paid in
cash by the Borrowers on a consolidated basis, minus all Capital Expenditures of
the Borrowers made during such period which are not financed with Funded Debt,
minus that portion of the aggregate cash payments made by the applicable
Borrower(s) in respect of the Subject Agreements and Applicable Agreements
during such period that was not deducted as an expense in arriving at Net Income
for such period, plus (or minus), to the extent not included as income or gain
(or deducted as an expense or loss) in arriving at Net Income for such period,
cash received (or paid) on or before July 31, 2012 from dividends (or capital
calls) related to Tibbetts’ 50% interest in the joint venture Global Coils (for
the avoidance of doubt, it is understood and agreed that the proceeds from
Tibbetts’ divestiture of its interest in Global Coils shall in no event be
included in the calculation of the Fixed Charge Coverage Ratio) to (b) the sum
for such period of (i) Interest Charges paid in cash, plus (ii) regularly
scheduled payments made (and, without duplication, payments required to be made)
in respect of principal of Funded Debt (including the Term Loan, but excluding
the Revolving Loans), plus (iii) all cash dividends and distributions paid or
declared in respect of Capital Securities of the Borrowers, of not less than the
amount set forth opposite such measurement date in the chart below:

Measurement Date Minimum Fixed Charge
Coverage Ratio December 31, 2012 1.15 to 1.00 March 31, 2013 1.10 to 1.00 June
30, 2013 and the last day of each calendar quarter ending thereafter 1.15 to
1.00

 

10.4        Capital Expenditures. The Borrowers shall not incur Capital
Expenditures in an amount greater than (a) $3,000,000 in the aggregate in
Borrower’s fiscal year ending December 31, 2012, or (b) $2,500,000 in the
aggregate in Borrower’s fiscal year ending December 31, 2013 or any fiscal year
ending thereafter.”

- 4 -



 

 

(g)                 Form of Compliance Certificate. Exhibit 8.13 to the Loan
Agreement is hereby replaced with Exhibit 8.13 attached hereto.

Section 3.                      Representations; No Default. Each Borrower
represents and warrants that: (a) such Borrower has the power and legal right
and authority to enter into this Amendment and has duly authorized the execution
and delivery of this Amendment and other agreements and documents executed and
delivered by such Borrower in connection herewith, (b) neither this Amendment
nor the agreements contained herein contravene or constitute an Unmatured Event
of Default or Event of Default under the Loan Agreement or a default under any
other agreement, instrument or indenture to which such Borrower is a party or a
signatory, or any provision of such Borrower’s Articles of Incorporation or
Bylaws or, to the best of such Borrower’s knowledge, any other agreement or
requirement of law, or result in the imposition of any lien or other encumbrance
on any of its property under any agreement binding on or applicable to such
Borrower or any of its property except, if any, in favor of the Bank, (c) no
consent, approval or authorization of or registration or declaration with any
party, including but not limited to any governmental authority, is required in
connection with the execution and delivery by the Borrower of this Amendment or
other agreements and documents executed and delivered by such Borrower in
connection herewith or the performance of obligations of such Borrower herein
described, except for those which such Borrower has obtained or provided and as
to which such Borrower has delivered certified copies of documents evidencing
each such action to the Bank, (d) no events have taken place and no
circumstances exist at the date hereof which would give such Borrower grounds to
assert a defense, offset or counterclaim to the obligations of such Borrower
under the Loan Agreement or any of the other Loan Documents, (e) there are no
known claims, causes of action, suits, debts, liens, obligations, liabilities,
demands, losses, costs and expenses (including attorneys’ fees) of any kind,
character or nature whatsoever, fixed or contingent, which such Borrower may
have or claim to have against the Bank, which might arise out of or be connected
with any act of commission or omission of the Bank existing or occurring on or
prior to the date of this Amendment, including, without limitation, any claims,
liabilities or obligations arising with respect to the indebtedness evidenced by
the Notes (as defined in the Loan Agreement), and (f) no Unmatured Event of
Default or Event of Default has occurred and is continuing under the Loan
Agreement.

Section 4.                      Affirmation; Further References. The Bank and
each Borrower acknowledge and affirm that the Loan Agreement, as hereby amended,
is hereby ratified and confirmed in all respects and all terms, conditions and
provisions of the Loan Agreement (except as amended by this Amendment) and of
each of the other Loan Documents shall remain unmodified and in full force and
effect. All references in any document or instrument to the Loan Agreement are
hereby amended and shall refer to the Loan Agreement as amended by this
Amendment.

Section 5.                      Merger and Integration; Superseding Effect. This
Amendment, from and after the date hereof, embodies the entire agreement and
understanding between the parties hereto and supersedes and has merged into it
all prior oral and written agreements on the same subjects by and between the
parties hereto with the effect that this Amendment, shall control with respect
to the specific subjects hereof and thereof.

Section 6.                      Severability. Whenever possible, each provision
of this Amendment and any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be
interpreted in such manner as to be effective, valid and enforceable under the
applicable law of any jurisdiction, but, if any provision of this Amendment or
any other statement, instrument or transaction contemplated hereby or thereby or
relating hereto or thereto shall be held to be prohibited, invalid or
unenforceable under the applicable law, such provision shall be ineffective in
such jurisdiction only to the extent of such prohibition, invalidity or
unenforceability, without invalidating or rendering unenforceable the remainder
of such provision or the remaining provisions of this Amendment or any other
statement, instrument or transaction contemplated hereby or thereby or relating
hereto or thereto in such jurisdiction, or affecting the effectiveness, validity
or enforceability of such provision in any other jurisdiction.

 

- 5 -



 

 

Section 7.                      Successors. This Amendment shall be binding upon
the Borrowers, the Bank and their respective successors and assigns, and shall
inure to the benefit of the Borrowers, the Bank and to the respective successors
and assigns of the Bank.

Section 8.                      Costs and Expenses. Each Borrower agrees to
reimburse the Bank, upon execution of this Amendment, for all reasonable
out-of-pocket expenses (including attorneys’ fees and legal expenses of counsel
for the Bank) incurred in connection with the Loan Agreement, including in
connection with the negotiation, preparation and execution of this Amendment and
all other documents negotiated, prepared and executed in connection with this
Amendment, and in enforcing the obligations of the Borrowers under this
Amendment, and to pay and save the Bank harmless from all liability for, any
stamp or other taxes which may be payable with respect to the execution or
delivery of this Amendment.

Section 9.                      Headings. The headings of various sections of
this Amendment have been inserted for reference only and shall not be deemed to
be a part of this Amendment.

Section 10.                  Counterparts; Digital Copies. This Amendment may be
executed in several counterparts as deemed necessary or convenient, each of
which, when so executed, shall be deemed an original, provided that all such
counterparts shall be regarded as one and the same document, and any party to
this Amendment may execute any such agreement by executing a counterpart of such
agreement. A facsimile or digital copy (pdf) of this signed Amendment shall be
deemed to be an original thereof.

Section 11.                  Release of Rights and Claims. Each Borrower, for
itself and its successors and assigns, hereby releases, acquits, and forever
discharges Bank and its successors and assigns for any and all manner of
actions, suits, claims, charges, judgments, levies and executions occurring or
arising from the transactions entered into with Bank prior to entering into this
Amendment whether known or unknown, liquidated or unliquidated, fixed or
contingent, direct or indirect which such Borrower may have against Bank.

Section 12.                  Governing Law. This Amendment shall be governed by
the internal laws of the State of Minnesota, without giving effect to conflict
of law principles thereof.

Section 13.                  No Waiver. Nothing contained in this Amendment (or
in any other agreement or understanding between the parties) shall constitute a
waiver of, or shall otherwise diminish or impair, the Bank’s rights or remedies
under the Loan Agreement or any of the other Loan Documents, or under applicable
law.

[Remainder of page intentionally blank;

signature page follows]

 

 

 

 

 

 

 

 

- 6 -



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 



BORROWERS:

INTRICON CORPORATION,

a Pennsylvania corporation

            By  /s/ Scott Longval       Scott Longval, Chief Financial Officer  
                 

INTRICON, INC. (formerly known as Resistance

Technology, Inc.), a Minnesota corporation

            By  /s/ Scott Longval       Scott Longval, Chief Financial Officer  
                 

INTRICON TIBBETTS CORPORATION

(formerly known as TI Acquisition Corporation),

a Maine corporation

            By  /s/ Scott Longval       Scott Longval, Chief Financial Officer  
                 

INTRICON DATRIX CORPORATION

(formerly known as Jon Barron, Inc.) (d/b/a Datrix),

a California corporation

            By  /s/ Scott Longval       Scott Longval, Chief Financial Officer  
                BANK:

THE PRIVATEBANK AND TRUST COMPANY,

an Illinois banking corporation

            By  /s/ Seth Hove       Seth Hove, Associate Managing Director  



 

 

 

 



 